IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 397 MAL 2014
                              :
             Petitioner       : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
                              :
         v.                   :
                              :
                              :
TYRONE LOWE,                  :
                              :
             Respondent       :


                                       ORDER


PER CURIAM

      AND NOW, this 25th day of November, 2014, the Petition for Allowance of

Appeal is GRANTED. The issue, as stated by petitioner, is:

      Whether the Superior Court erred in reversing the Suppression Court’s
      finding that erratic driving, combined with several behavioral factors
      recognized by the officer through his training and experience as evidence
      of [d]rug [i]ntoxication, constituted reasonable suspicion to conduct field
      sobriety testing[?]